               Case 2:20-cv-00526-MJP Document 37 Filed 07/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BRADLEY KERTIS,                                   CASE NO. C20-526 MJP

11                                  Plaintiff,                ORDER ON MOTION FOR
                                                              ATTORNEY FEES
12                  v.

13          EQUILON ENTERPRISES LLC, et al.,

14                                  Defendants.

15

16          The above-entitled Court, having received and reviewed:

17          1. Plaintiff’s Motion for Attorney Fees (Dkt. No. 31),

18          2. Defendant Equilon Enterprises’ Response (Dkt. No. 34),

19          3. Defendant Matrix Service’s Joinder and Response (Dkt. No. 35),

20          4. Plaintiff’s Reply in Support of Motion (Dkt. No. 36),

21   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

22          IT IS ORDERED that the motion is DENIED.

23

24


     ORDER ON MOTION FOR ATTORNEY FEES - 1
                Case 2:20-cv-00526-MJP Document 37 Filed 07/31/20 Page 2 of 3



 1            Plaintiff prevailed on a motion to remand his matter back to state court (see Dkt. No. 30,

 2   Order on Motion to Remand) and now seeks attorney’s fees pursuant to 28 U.S.C. § 1447(c) on

 3   the grounds that Defendants had no objectively reasonable basis for removal.

 4            This motion is committed to the sound discretion of the Court (see Martin v. Franklin

 5   Capital Corp., 546 U.S. 132, 141 (2005); 28 U.S.C. § 1447(c)). The issue of whether Plaintiff is

 6   entitled to be reimbursed for his fees and costs turns on whether the removal was objectively

 7   reasonable at the time that it occurred. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1066

 8   (9th Cir. 2008).

 9            Defendants have presented evidence supporting their belief at the time of removal that

10   the Defendant who is now known to be a resident of Washington (like the Plaintiff) was

11   domiciled in Illinois. Dkt. No. 19, Response at 2. Plaintiff’s evidence to the contrary was not

12   established until after the matter had been removed to federal court. While the Court is aware

13   that Plaintiff alleged Sterling’s possible residency in Washington in his complaint, it was done so

14   in the conjunctive-disjunctive (“and/or”); the possibility that Sterling resided in Illinois was also

15   alleged, and Defendants have indicated their not-entirely-unreasonable basis for believing he

16   resided in Illinois.

17            Plaintiff’s later confirmation that Sterling was a Washington resident does not establish

18   that Defendants unreasonably believed he was a citizen of Illinois at the time of removal. Had

19   Plaintiff contacted Defendants with this information, requested a stipulated remand, and been

20   refused, the equities might have tipped in his favor. As it stands, he chose to reveal it in a reply

21   brief – sufficient to earn him his remand, but not to qualify him for reimbursement of fees and

22   costs.

23

24


     ORDER ON MOTION FOR ATTORNEY FEES - 2
             Case 2:20-cv-00526-MJP Document 37 Filed 07/31/20 Page 3 of 3



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 31, 2020.

 3

 4
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR ATTORNEY FEES - 3
